[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 498 
A judgment was entered in favor of the defendants-respondents in an action tried in the Bergen County Court, without a jury by consent of the parties. The plaintiff appealed the judgment to the Appellate Division of the Superior Court. We then certified the cause on our own motion, pursuant to Rule 1:5-1, to aid in the completion of the Appellate list before the summer recess. The objective of this civil action is to recover from the defendants under alleged contracts of insurance damages less $50 sustained by *Page 499 
the appellant's decedent resulting from a collision of his automobile. As a result of a pre-trial conference issues were reduced to a construction of the alleged contracts of insurance as to coverage. Such construction is to ascertain the intention of the parties as expressed in the writing. No extrinsic evidence was offered.
On April 1, 1946, both defendants entered into a contract of insurance with Graham P. Prather, appellant's decedent. This contract related to a Lincoln automobile 1941 model sedan owned by Prather. Seven types of coverages and the premium charged therefor were referred to in the policy as follows:
                                                       Amer.    Amer.
                                   Limits of           Fire    Premium
          Coverages                Liability          Premium
A-Bodily Injury Liability .... $10,000 Each
                               Person, $20,000
                               Each Accident          x x x x   $21.85
B-Property Damage Liability .  $5000 each accident    x x x x     8.00
C-Collision or upset ........  Actual Cash Value
                               Less $ nil deductible  $ Nil     $
D-Medical Payments (Named
   Insured included insert
   "included" or "excluded")   $500 each Person       x x x x   $ 4.00
E-Comprehensive (Excluding
   Collision) ...............  Actual Value           $6.00    x x x x
F-Fire, Lightning 
   Transportation ...........  Covered under E        $ Nil    x x x x
G-Theft (Broad Form) ........  Covered under E        $ Nil    x x x x
Total Premium ...............  $39.85 divided as
                                 follows:             $6.00     $33.85

There was no coverage for collision or upset. The contract bore on its face the statement: "Automobile Policies (Separate Insurance by Two Companies)." The contract became effective April 1, 1946, and expired April 1, 1947. The insurance agent who negotiated the contract with Prather was the agent for both companies. *Page 500
On June 17, 1946, the respondent American Motorists Fire Insurance Company (hereinafter referred to as the Fire Company), in consideration of an additional premium of $10.50, issued an endorsement enlarging the coverage upon the automobile to include collision insurance with $50 deductible provision until October 1, 1946. So far as is pertinent to the questions under consideration, it provided:
"In consideration of an additional premium of $10.50 ot is hereby understood and agreed that $50. deductible collision is made part of this policy, effective June 17, 1946, until October 1st, 1946.
Coverage now is for:
      Bodily Injury                                    $10/20,000
      Property Damage                                      5,000.
      Med. Payments $500 limits
      Comprehensive fire and theft
      $50 ded. collision (until October 1, 1946)"

A printed statement that the endorsement should terminate with the policy appeared therein.
This endorsement was executed only by the Fire Company and not by the respondent American Motorists Insurance Company (hereinafter referred to as the Casualty Company.
On August 29, 1946, the Casualty Company executed an endorsement amending the contract by discontinuing insurance relating to the Lincoln automobile and affording insurance with respect to a Mercury automobile owned by Prather. In the tabulation of insurance afforded appeared the notation that coverage included collision or upset insurance with $50 deductible provision. In the printed form of the amendment appeared a statement that the endorsement should terminate with the policy. No additional premium was charged nor was any part of the premium returned. It is obvious that by error this endorsement was not executed by the Fire Company so on September 13, 1946, an endorsement similar to that of August 29, 1946, was executed by both companies, effective as of August 29, 1946. The same coverages appeared in this endorsement which, like that of August 29, 1946, contained a printed statement that the endorsement should terminate with the policy. In both of these endorsements appeared *Page 501 
columns for the insertion of annual premiums for each coverage and columns to indicate the additional or return premiums necessary. In both endorsements the amount of the annual premium for collision insurance was stated to be $46 and the columns for additional or return premiums therefor were left blank. On the endorsement of September 13, 1946, there appeared an item of $1.20 additional premium for comprehensive coverage, in which classification collision insurance was not included.
On October 16, 1946, the Mercury automobile was in a collision with another automobile and damaged in the amount of $1,397. Prather died on November 16, 1946, and his executrix made claim against both respondents in the amount of $1,347, representing the amount of the damage less the $50 deductible amount. The trial judge gave judgment in favor of both respondents; in favor of the Casualty Company holding that it was not a party to the collision insurance contract and in favor of the Fire Company because the contract in relation to such coverage had expired at the time the accident occurred.
In so far as the Casualty Company is concerned the question is presented whether the insertion of the collision coverage in the tabulation of coverages in the endorsement of August 29, 1946, is operative to create a coverage for collision insurance. We agree with the trial court that it did not. It clearly appears from the face of the endorsement that no premium charge of any kind was made by that company for that type of coverage.
With respect to the Fire Company the question resolves itself into a construction of the endorsements of June 17, 1946, and September 13, 1946. Both of these endorsements contained the printed notation that the endorsement would terminate with the policy, which expiration date was April 1, 1947. However, the endorsement of June 17, 1946, as set forth above, contained a typewritten termination date for collision coverage of October 1, 1946. The appellant contends that the omission in the endorsement of September 13, 1946, of the typewritten phrase containing the October 1, *Page 502 
1946, expiration date results in the expiration date for collision coverage being extended by the printed statement that the endorsement should terminate with the policy. This construction would result in a finding that the collision coverage was in force at the time of the loss on October 16, 1946. With this construction we do not concur.
Under the terms of the endorsement of June 17, 1946, it is clear that the collision coverage was to expire on October 1, 1946. After the endorsement of June 17, 1946, was executed the coverage for collision insurance was in force until October 1, 1946. Was it extended by the printed statement in the endorsement of September 13, 1946, to the expiration of the policy, April 1, 1947? We think not. In construing an insurance contract, as in the construction of other contracts, the elemental rule of construction is to determine the intention of the parties as demonstrated by the language employed, when read and considered as a whole. Effect, if possible, will be given to all parts of the instrument, and the construction which gives a reasonable meaning to all its provisions will be preferred to one which leaves a portion of the writing useless or inexplicable. Carusov. John Hancock, etc., Ins. Co., 136 N.J.L. 597, 598 (E. A. 1947). The writing and print are to be construed so that both can stand if possible. 1 Couch, loc. cit. at p. 372; 29 Am.Jur., "Insurance," § 161, p. 177.
It must be recalled that the endorsement of September 13, 1946, was intended by all parties to be applicable to two insurers and to contain separate coverages and obligations. The original policy contained separate coverages by two companies and these were combined in one instrument for convenience. Refer to the language of the original policy hereinabove quoted. The printed clause in the endorsement of September 13, 1946, terminating the endorsement with the policy applies only to the coverages in the original policy, which were, by its terms, to be effective until April 1, 1947, and not to the collision insurance, which was to expire on October 1, 1946, by the terms of its addition to the covered items as heretofore demonstrated. The endorsements are not *Page 503 
meaningless. This construction gives effect to all parts of the policy and endorsement.
Further such a construction is consistent with the premiums actually charged in comparison with the annual premium. Although the amount of the premium cannot affect the plain terms of an insurance contract, it is a fact which may be taken into consideration in construing doubtful clauses in a policy. An insurer may fairly be assumed to intend to limit the risk to the price exacted. Couch, Insurance, 1945 Cum. Supp. Vol. 1, § 173-1, p. 159.
The appellant invokes the rules that the decedent had the right to rely upon the plain meaning of the words contained in the endorsement, which was drawn by the agent of the respondents, and that the last endorsement in point of time is controlling. But the endorsements must be read in the light of the policy. CrownFabrics Corp. v. Northern Assur. Co., Ltd., 124 N.J.L. 27, 30
(E.  A. 1939). The construction applied herein is consistent with the rules invoked by the appellant.
The judgment of the Bergen County Court is affirmed.